Treat, Justice, delivered the opinion of the court: [* 327] Pentacost and Pickering exhibited their bill in chancery, against Magahee and others. The bill prayed for an injunction staying proceedings on a judgment at law recovered by Magahee against the complainants, and for further specific and general relief. An injunction was obtained according to the prayer of the bill. The defendants filed their answers, and on their motion, the court dissolved the injunction. The bill was not dismissed. The complainants prosecute an appeal from the decision of the court dissolving the injunction. This couit has already decided in the case of Cornelius v. Coons, Breese 15, that an appeal or writ of error does not lie from an order of the court dissolving an injunction. It was so held by the Supreme Court of the United States, in the óase of Young v. Grundy, 6 Cranch 51. The reason is, that the dissolution of an injunction is an interlocutory, and not a final decree. The cause must be finally disposed of in the circuit court, before either party can bring it here, and assign errors on the record. If the only prayer of the bill had been for an injunction, the decree dissolving it, might have operated as a dismissal of the bill, and a final disposition of the cause. The bill however prayed for other relief, and did not fall with the injunction, but was retained, and the complainants are still at liberty to proceed with it to a final hearing. Until that hearing is had, or the cause otherwise finally disposed of, the complainants cannot bring it before this court. The appeal is dismissed, with costs against the complainants. Appeal dismissed.